                Case 19-12153-KBO             Doc 602       Filed 07/29/20        Page 1 of 1




                    UNITED STATES BANKRUPTCY COURT
                             District of Delaware
                         824 Market Street, 3rd Floor
                            Wilmington, DE 19801


  In Re:
                                                                     Chapter: 7
  Bayou Steel BD Holdings, L.L.C.

  dba Bayou Steel Group
  fka BD Long Products, LLC
                                                                     Case No.: 19−12153−KBO
  EIN: XX-XXXXXXX


   NOTICE OF DEADLINES TO FILE: (I) REQUESTS FOR PAYMENT OF CERTAIN
      ADMINISTRATIVE EXPENSE CLAIMS PURSUANT TO 11 U.S.C. § 503(b)

       PLEASE TAKE NOTICE that George L. Miller, trustee for the above referenced case,
 has filed a Notice of Deadlines to File: (I) Requests for Payment of Certain Administrative
 Expense Claims Pursuant to 11 U.S.C. § 503(b) at Docket No.598.
       The complete Notice may be viewed by accessing the court's website at:
   https://www.deb.uscourts.gov/news/notice-deadlinefile-administrative-claims-bayou-steel-bd-holdings-llc-et-al




                                                                     Una O'Boyle, Clerk of Court


 Dated: 7/29/20




DOCS_DE:229361.3 57095/001
